Citation Nr: 1731288	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left shoulder disability to include as secondary to the service connected right shoulder disability.  


REPRESENTATION

Veteran represented by:	James McElfresh II, Agent 


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from July 1956 to July 1959. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This claim was remanded by the Board for further development in June 2014, September 2015, and September 2016.  

In April 2014 and March 2015, the Veteran was afforded videoconference hearings before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearings are of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's left shoulder disorder was not demonstrated in service nor is it due to or made worse by a service-connected disorder.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by service, nor was it proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 2016).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded VA examinations in conjunction with his appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The Board finds the examinations are adequate for the purpose of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Additionally, the requisite legal duties in the conduct of the hearing were complied with. During the April 2014 and March 2015 Board hearings, the Veterans Law Judge took necessary measures to identify the issue presented on appeal and posed direct questions to the Veteran designed to elicit information relevant to the disposition of his claim. 38 C.F.R. § 3.103 (c)(2) (2016).

The instant appeal has been previously remanded in June 2014 and September 2016 for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  There have been no contentions to the contrary.

Service Connection 

The Veteran appealed the denial of service connection for a left shoulder disability.  After review of the record, the Board finds against the claim.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met. 38 C.F.R. § 3.310(b).

Service treatment records show no complaints, symptoms, diagnosis, or treatment for a left shoulder disorder.  In February 1958, the Veteran was noted to have a "soft tissue injury of shoulder and brachial plexus stretch." In June 1958, he sustained a contusion to the right iliac crest from an injury carrying a footlocker. The Veteran's July 1959 separation examination was negative for any complaints of a left shoulder injury or disorder.

The Veteran and other lay witnesses explain that the Veteran fell down the stairs carrying a footlocker, sustaining multiple injuries and also was involved in a fueling accident with a large hose that caused an injury to the right shoulder.  

Post-service treatment records show that in June 1962, the Veteran had a normal clinical evaluation of his upper extremities and did not report any injuries to his left shoulder.  In an August 1971 neurological examination, a physician noted that the Veteran hurt his right shoulder in service while unloading a fuel hose, which had wrapped over the type of his right shoulder and pulled him backwards. 

Additional treatment records show the Veteran first had surgery on his left shoulder in 1993 and the left rotator cuff was repaired in January 1995.  A May 2009 MRI showed post-surgical changes with a tear of the interior labrum.  

The Veteran filed a March 2009 statement from E.G., MD, in which she concluded that the Veteran's injuries and worsening of his infirmities are more likely than not a direct result of his military service. Specifically, Dr. G. stated that the Veteran's injuries were caused by a fall in service while transporting a foot locker downstairs.  She noted that since his in-service injuries, his health has deteriorating and the Veteran suffers from increased pain in the shoulders.  She opined that "a secondary condition of arthritis has worsened through the years as a result of his military injuries." 

The Veteran also submitted a lay statement from C.C.  Mr. C. stated that the Veteran injured his shoulders during a fall in service.  

The Veteran appeared at Board hearings in April 2014 and March 2015.  He testified that when he fell in service, his shoulders also hit the tarmac.  He stated that currently his left shoulder is "doing double duty" and that he has had two surgeries on his left rotator cuff.  

The Veteran underwent a VA examination in April 2016. The examiner noted that there was no mention of a left shoulder injury in the service treatment records or of loss of function at the exit exam in 1958.  Additionally, as per the June 1962 SF 93, the Veteran had no history of left shoulder problems for at least the 3 years following time in service. 

In a June 2016 treatment record, the Veteran reported that he sustained two injuries in service; specifically that his shoulder pain began in 1958 when he was holding a hose against his right shoulder which snapped back.  He was thrown backwards, injuring his shoulders as well as sustaining a traumatic brain injury.  The Veteran reported that the pain in his right shoulder is triggered by any touch to the right shoulder and that it radiates down both arms, including to the elbow on the left side.  

An addendum VA opinion was issued in October 2016.  The examiner opined that the Veteran's left shoulder disorder is less likely than not proximately due to or a result of the Veteran's service-connected condition.  As a rationale, the examiner stated as follows: 

Review of the records shows the veteran did have a right shoulder injury in 1958 with tenderness over the AC joint, pain to the subscapularis region and pain radiating down to the elbow with swelling to the hand and forearm and decreased range of motion. However, his shoulder injury appears to have been self-limited as he did not report any shoulder problems on his discharge examination the year following the year of his injury or three years later on 6/25/62 when he denied having a history of ". . . having or every having had "painful or trick" shoulder." 

In 1994, he reported having a tearing injury to his right shoulder in May of the same year, during which he reported he heard and felt the shoulder tear. He had a rotator cuff repair procedure to the right shoulder in 1994. Three months later, he had repair of a rotator cuff tear to the left shoulder and was noted to have extensive synovitis with tears to the glenoid labrum and a condral injury to the glenoid. He clearly had trauma to the left shoulder with pathology one would not expect to experience simply because the other shoulder had been injured and operated on 3 months earlier. The damage to the left shoulder documented in 1995 suggests a traumatic event occurred to that shoulder and would not be explained by overuse of that shoulder during the rehabilitation of the right shoulder following the 1994 surgery to the right shoulder. It is not probable that he would have had an injury causing a tear to a rotator cuff tendon or muscle with damage to the labrum and synovium back in 1958 without some significant symptoms in the 37 years between the 1958 fall and the 1995 treatment. It is probable that if he had those left shoulder injuries in 1958, he would have reported symptoms on his discharge exam and his 1962 exam. He has clearly had other traumatic events not well described in the medical records provided to the VA (e.g. he suffered a traumatic injury that required a craniotomy in 1964 which is only mentioned as an aside in a medical note written in 1994, 30 years after the event). 

While the VBA appears to have accepted the right shoulder derangement as service-connected despite the above evidence, doing so does not alter the medical records provided which (up through 1995) in no way support the presence of a chronic right or left shoulder condition prior to May of 1994.

[Dr. E.G.] reports she was the Veteran's health care provider from 1993 through 2009 when she opined both shoulders and a number of other conditions were a direct result of his time in service as a Marine. However, she does not provide a clear basis for those conclusion other than to state she had reviewed the claims file, Service Medical Records and private medical records. She makes no mention of the May 1994 right shoulder injury or the 1964 head injury that required a craniotomy. My review does not support her conclusions. I must presume that either she has access to medical records that were not submitted to the VBA, she did not identified (sic) the information I found on my review, she employs a different form of reasoning than I do, or some combination of the three. [Mr. C.]'s statement in 2011 may be accurate regarding the shoulders, but the statement does not justify ignoring what is contained in the medical records. I must conclude the right shoulder derangement most probably did not cause the left shoulder condition that was identified and surgically treated 3 months later in 1995."

Regarding aggravation, the examiner opined that the medical records prior to the 1995 surgical procedure do not establish a baseline for aggravation of the left shoulder as the records do not adequately describe the condition of his shoulder.  Additionally, the examiner opined that it was not as least as likely as not aggravated beyond its natural progression due to his service-connected right shoulder disorder because 

"The left shoulder surgery which took place only 3 months after the first right shoulder surgery identified chondral injury to the glenoid. In 2009, an MRI showed post-operative changes and degenerative osseous cysts to the humoral head, which is part of the glenoid. It is not clear that the left shoulders continued degeneration is other than what would be expected given the pathology found in 1995."

The Board finds that the preponderance of the probative evidence is against the Veteran's claim.  Specifically, regarding direct service connection, the Board notes that the Veteran sustained an injury to the shoulder in service.  Although it was not consistently identified as the right shoulder, the preponderance of the lay and medical evidence shows that the initial injury was to his right shoulder.  Moreover, in the separation examination and the 1962 examination, there is no evidence of complaints or symptoms related to his left shoulder.  

As the October 2016 VA examiner notes, the Veteran underwent surgery to his left shoulder in 1995.  Although Dr. G. opined that his left shoulder disorder was caused by his in-service injuries, she does not offer a rationale upon which to support that opinion.  The Board has been presented with conflicting evidence regarding the relationship between the Veteran's left shoulder disorder and his service.  The Board finds, however, the VA opinions are more probative on these issues than the findings of Dr. G.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).  The VA examiners addressed the Veteran's contentions and based their opinions on a review of the claim folders, complete physical examination and evaluation of the nature and extent of the Veteran's disabilities.  The opinions are well reasoned and supported by the historical record.

The Board has also considered whether the Veteran's left shoulder disorder is secondary to or aggravated by his service-connected right shoulder disorder.  The Veteran has stated that his left shoulder does "double duty." However, as stated above, the October 2016 VA examiner specifically found that the evidence weighed against a finding of secondary causation or aggravation. 

In making the above findings, the Board has considered that the Veteran is competent to report his symptoms and the circumstances surrounding such.  The Board is also mindful of the lay statements describing the Veteran's injuries during service and his subsequent complaints.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of his disabilities falls outside the realm of common knowledge of a lay person, their etiology cannot be determined based solely on observable symptoms, it requires clinical knowledge and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the VA opinions are far more probative and persuasive as to the etiology of the Veteran's left shoulder disability than the lay statements of record.  

In sum, the most probative evidence of record is against finding that the Veteran's disabilities are related to service and/or a service connected disability.  Hence, entitlement to service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable. 38 U.S.C.A. § 5107(b).  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left shoulder disorder, including as secondary to a service-connected right shoulder disorder is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


